Citation Nr: 1123608	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  08-32 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M.L. Shields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968 with service in the Republic of South Vietnam for 11 months and 23 days.  The Veteran was awarded the Vietnam Service Medal and was awarded two Bronze Stars.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran testified before the undersigned at an April 2011 hearing at the Denver, Colorado Regional Office (Travel Board hearing).  A transcript of that hearing has been associated with the Veteran's claims file.


FINDINGS OF FACT

1.  While in service, the Veteran likely had significant noise exposure while serving in the Army during the Vietnam War.

2.  The Veteran currently has tinnitus, and the overall record tends to support a finding that it is related to service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Given the Board's favorable disposition of the Veteran's claim for service connection for tinnitus, the Board finds that all notification and development actions needed to fairly adjudicate the appeal have been accomplished.

Legal Criteria

Service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a) (2010).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder on a direct basis, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection will also be presumed for certain chronic diseases, including tinnitus, if manifested to a compensable degree within one year after discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. § 1113.
Tinnitus has been defined by the Court of Appeals for Veterans Claims (Court) as a ringing, buzzing noise in the ears.  See YT v. Brown, 9 Vet. App. 195, 196 (1996); Kelly v. Brown, 7 Vet. App. 471 (1995) (citing Dorland's Illustrated Medical Dictionary 1725 (27th ed. 1988)).  Due to the subjective nature of the disorder, the Veteran, as a layperson, is competent to testify as to his symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).

History

In statements presented throughout the duration of the appeal, the Veteran has maintained that his current tinnitus is related to his active service, wherein he sustained acoustic trauma during combat.  More specifically, the Veteran stated that he was involved in numerous engagements with the enemy, which involved heavy small arms fire, the firing and detonation of mortar shells, the firing of heavy artillery and the noise form helicopter gunships and jet bombers overhead.  The Veteran indicated that the onset of his tinnitus began in March 1968 when an enemy mortar shell detonated mere feet from where he was standing.  The Veteran stated he could not hear for a few minutes following the detonation and that he became aware of a sharp ringing in his head.

The Veteran's DD 214 Form indicates that his military occupational specialty (MOS) was that of an Infantry Fire Crewman and was awarded the National Defense Service Medal, the Vietnam Service Medal with two Bronze Stars, the Vietnam Campaign Medal with Device, the Combat Infantryman Badge and the Army Commendation Medal.  The Veteran's service medical records are absent any findings or complaints of tinnitus.  Upon entrance into service, the Veteran did not report any abnormalities with his ears or hearing and prior to his separation in September 1968, an August 1968 service medical record was absent of any complaints or findings of abnormalities with the Veteran's ears or hearing.

In a letter dated January 2007, P.O., the Veteran's wife, indicated that she has noticed for many years that the Veteran has had difficulty hearing, especially when she and the Veteran are with a group of people or if there is a lot of background noise present.  P.O. also stated that the Veteran experiences constant ringing in his ears.

The Veteran participated in a VA examination in May 2007.  The Veteran reported his military noise exposure included mortars, hand grenades, small arms, pistols, helicopters and jet bombers.  The Veteran reported his employed as a carpenter and that his vocational noise exposure includes noise from various power tools and that his recreational noise exposure included gunfire noise.  The Veteran reported that his tinnitus is constant and bilateral.  The VA examiner noted the Veteran had stated that the Veteran first noticed his tinnitus in 1979 and that the Veteran denied tinnitus during military service.  The tympanogram revealed the Veteran's tympanic membranes to be within normal limits and his acoustic reflexes were also present.

Based on the Veteran's history and the results of the audiological examination and after reviewing the Veteran's claims file, the VA examiner diagnosed the Veteran with constant tinnitus, however, the VA examiner opined that it was less likely as not that the Veteran's tinnitus was related to his military noise exposure.  To support this opinion, the VA examiner relied on the fact that Veteran told her that the date of onset of the Veteran's tinnitus occurred 10 years following his discharge from service, thereby not establishing a continuity of symptomatology.

In July 2007, the RO granted the Veteran's claim for service connection for bilateral hearing loss and issued a non-compensable rating for this disability.  Furthermore, the RO denied the Veteran's tinnitus claim, relying on the May 2007 VA examiner's medical opinion and rationale in making its determination.

At the April 2011 Travel Board hearing, the Veteran testified that the ringing in his ears began during active service and would flare up intermittently following loud noises, but then worsened 10 years after his discharge from service when the ringing in his ears became constant and continuous.

The Veteran participated in a private medical examination in April 2011, whereby he was examined by Dr. C.M., an audiologist.  The Veteran reported that he has been suffering from continuous bilateral tinnitus for at least 20 years and intermittent tinnitus prior to that time.  An audiological examination revealed mild hearing loss at 250 to 500 Hertz sloping to moderate hearing loss at 750 to 1000 Hertz and moderate-severe hearing loss from 2000 to 8000 Hertz bilaterally.  Bone conduction supported air conduction thresholds.  The Veteran's word recognition scores were 72 percent at 20 decibels above Speech Reception Thresholds.  Tinnitus was identified at 8000 Hertz bilaterally at approximately 60 to 65 decibels.

Dr. C.M. compared the results of the April 2011 audiological examination with the results of the May 2007 VA examination and noted that both ears showed significant changes with the average pure tone averages dropping in the left ear from 46 decibels in 2007 to 63 decibels in 2011 and from 48 decibels in 2007 to 61 decibels in 2011.  In addition, Dr. C.M. further indicated that the Veteran's tinnitus has become quite a problem for him and that research has shown that loss of hair cells in the cochlea, which is also responsible for hearing loss, is also the source of the primary source for tinnitus.

Based on the above evidence in addition to reviewing the Veteran's service medical records, Dr. C.M. opined that it was at least as likely as not that the Veteran's tinnitus originated during his active military service.

Analysis

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a) (2010); see Baldwin v. West, 13 Vet. App. 1 (1999).  When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. § 3.102 (2010); see Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board determines that the preponderance of the evidence is against the claim, then it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule will not be applicable.  Ortiz, 274 F.3d at 1365.

The Board recognizes that, in the case of any veteran who engaged in combat with the enemy in active service, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service incurrence if the evidence is consistent with the circumstances, conditions or hardships of such service even though there is no official record of such incurrence or aggravation, and, to that end, every reasonable doubt shall be resolved in favor of the veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  However, these provisions deal with the question of whether a particular disease or injury occurred in service; that is, what happened then, and not the question of either current disability or nexus to service, both of which generally require competent medical evidence.  In other words, these provisions do not presumptively establish service connection for a combat veteran; rather, they relax the evidentiary requirements for determining what happened in service.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521, 524 (1996).

Combat service requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  The issue of whether any particular set of circumstances constitutes engagement in combat with the enemy must be resolved on a case-by-case basis.  Id.

The Veteran's awards and decorations include the National Defense Service Medal, the Vietnam Service Medal with two Bronze Stars, the Vietnam Campaign Medal with Device, the Combat Infantryman Badge and the Army Commendation Medal.  As the evidence of record supports a finding that the Veteran was engaged in combat during his active duty service, the provisions of 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) are applicable in this case.  Thus, the Board accepts that the Veteran was exposed to loud noise during his active military service.

While the Veteran has stated his belief that his exposure to noise during combat caused his claimed tinnitus, as a layperson he is not qualified to furnish medical opinions or diagnoses.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  

There are two medical opinions that address the contended relationship between the Veteran's exposure to noise in service and his current tinnitus-a May 2007 VA examination and an April 2011 private examination by Dr. C.M.  It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same.  Evans v. West, 12 Vet. App. 22, 30 (1998).  In so doing, the Board may accept one medical opinion and reject others.  Id.  At the same time, the Board cannot make its own independent medical determinations, and it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Thus, the Board must determine the weight to be accorded the various opinions in this case based on the quality of the evidence and not necessarily on its quantity or source.

When reviewing the evidence of record, the Board is persuaded that the findings and opinion of Dr. C.M. in her April 2011 private examination report are most convincing in that she reviewed the medical evidence of record and reflected a considered analysis of the pertinent criteria essential to determine the etiology of the Veteran's tinnitus disability.  Dr. C.M. also performed a thorough audiological evaluation of the Veteran and provided a rationale for her findings and conclusion.  Dr. C.M. also compared the results of the previous May 2007 VA examination to the results of her examination.  The April 2011 private examination report shows a review of the Veteran's service medical records and the diagnosis and opinion are supported by the evidence of record. 

Conversely, the medical opinion reached by the May 2007 VA examiner not linking the Veteran's current tinnitus to his active military service was based upon an inaccurate factual premise, i.e., that the onset of the Veteran's tinnitus occurred 10 years following his discharge from service.  The Veteran has consistently stated throughout the record that the onset of his tinnitus occurred in service as the result of a mortar attack and bothered him on an intermittent basis and then worsened 10 years following his discharge from service, when his tinnitus became constant.  The Board notes that a medical opinion based upon an inaccurate factual premise has no probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993). 

Accordingly, the Board finds that the April 2011 private medical examination report is more probative than the May 2007 VA examination report.  The most probative evidence and the greater weight of the medical opinion evidence indicate that the Veteran's tinnitus is a result of his exposure to noise during his military service.

After a full review of the entire record, including the medical evidence and contentions of the Veteran, the Board concludes that service connection for tinnitus is warranted.  As noted above, the evidence includes the Veteran's contentions, a letter of support from his wife P.O. and the April 2011 medical opinion of Dr. C.M. indicating the Veteran's tinnitus is related to his military service.  Accordingly, since the evidence is at least in equipoise, the benefit of the doubt doctrine is applicable and the Veteran prevails.  See Ortiz, supra.  Therefore, service connection for tinnitus is granted.


ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


